Citation Nr: 1127324	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  04-26 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Counsel

INTRODUCTION

The Veteran had active military service from September 1961 to September 1965.

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2003 rating decision.  In September 2010, the Board denied the Veteran's claim.  The Veteran appealed the decision to the Court of Appeals for Veterans Claims (Court), which vacated the Board's decision in an April 2011 order and remanded the claim to the Board for action consistent with a joint motion for remand.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In the joint motion for remand it was directed that additional development was necessary based on the Veteran's service in Thailand during the Vietnam War and his allegation that he was exposed to herbicides during such service.  Specifically, the joint motion for remand stated that the procedures identified in VA's Adjudication Procedure Manual Rewrite, M21-1MR, Part IV for claims involving allegations of herbicide exposure in Thailand should be followed.  

In this regard, the Veteran testified at a hearing before the Board that he was exposed to herbicide agents during his temporary duty assignment in Thailand, which included time at Royal Thai Air Force Bases in Korat, Don Muang and Takhli, Thailand.  Specifically, the Veteran reported that he was stationed in Thailand for approximately four and a half months in 1964 and 1965, but that his TDY assignment in Thailand was classified, which he felt could explain the minimal available supporting evidence showing service in Thailand.  (It is noted that the time period covering his TDY in Thailand is not legible in the Veteran's personnel records and thus the exact dates he was stationed there are unknown).  

In any case, the circumstantial evidence that is available matches the Veteran's chronology and leaves the clear impression that the Veteran was in fact temporarily assigned to Thailand.  A review of the Veteran's service personnel records reveals an Airmen Performance Report, dated in May 1965, which notes that the Veteran had been assigned temporary duty (TDY) with Det 1, 35th Tactical Group (PACAF) for the past 120 days, i.e., from approximately December 1964.  The report praised the Veteran's actions, and specifically noted that he did an excellent job doing his part on an aircraft recovery operation.  

Another personnel record shows the Veteran's places of assignment, but several lines of assignment appear to be missing from the document.  As it stands, the chronological listing of service shows that the Veteran was in Okinawa, Japan in September 1964 where his MOS was plumbing specialist.  It was next noted, after two blank lines, that the Veteran was being sent to Colorado in September 1965.  Thus, the missing timeframe corresponds with the approximately four plus months the Veteran asserted that he spent on TDY in Thailand in 1964-65.  

Service treatment records also give credence to the Veteran's assertion of Thailand service, as one treatment record noted treatment in Okinawa in October 1964 and then treatment again in Okinawa in July 1965, providing a missing window of potential treatment during the exact time the Veteran has reported being in Thailand.  Additionally, on the Veteran's medical history survey completed in conjunction with his separation physical the Veteran reported being treated for lacerations at Korat AFB.  

As such, the Board is left with no doubt that the Veteran was in fact stationed temporarily in Thailand.  

Once service in Thailand has been established, the next inquiry directed by the Procedure Manual is whether the Veteran served in Thailand as a security policeman, security patrol dog handler, member of the security police squadron, or whether he was otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence.

The Veteran's MOS is listed in his personnel records as plumber, and while the Veteran had weapons training, there is no indication that he participated in base security that would place him around the base perimeter.   In the May 1965 Airmen Performance Report, it was indicated that the Veteran's duties during his TDY involved maintaining the water distribution system, and cleaning outside hot water heaters and all plumbing fixtures in the Base facilities.  It was also noted that the Veteran had assisted in the installation of a new water well and in the laying of a water main to all the base facilities.  However, nothing in this description specifically shows evidence of duties near any of the air base perimeter.

As noted, there is evidence tending to support the Veteran's contentions regarding his participation in classified missions despite his occupational specialty as a plumber.  For example, a copy of a Special Order dated in December 1964, reflects that the Veteran's DEROS date had been moved up from November 1965 to September 1965, which by all appearances was something in the nature of a reward for his participation in a classified TDY.  Likewise, the above mentioned evaluation report reflecting participation in downed aircraft recovery is rather far removed from the work of a plumber.  However, this participation in classified missions does not show that the Veteran was exposed to herbicides, and it does not suggest that the Veteran's duties in Thailand involved base security walking the perimeter at any AFB.  

Moreover, the Veteran denied ever seeing herbicides being used while stationed in Thailand; testifying that his knowledge of herbicide use in Thailand came from research he conducted after he left active duty.  

Thus, herbicide exposure in Thailand cannot be established on the evidence of record, and a remand becomes necessary to complete the steps outlined in the Procedure Manual.  Specifically, the Procedure Manual requires a copy of Compensation and Pension (C&P) Service's "Memorandum for the Record" shown in M21-1MR, Part IV, Subpart ii, 2.C.10.r. to be placed in the Veteran's claims file.  The Procedure Manual then requires the Veteran to be asked for the approximate dates, location, and nature of his alleged exposure to herbicides.  

This should be done, and all appropriate follow-up action should then be undertaken as directed in the Procedure Manual.

Accordingly, the case is REMANDED for the following action:

1.  Place a copy of Compensation and Pension (C&P) Service's "Memorandum for the Record" shown in M21-1MR, Part IV, Subpart ii, 2.C.10.r in the Veteran's claims file.

2.  Contact the Veteran and ask him to describe the approximate dates, location, and nature of any herbicide exposure he believes he had while in service.  In doing so, the Veteran should describe his duties on the various AFBs in Thailand in as much detail as possible, including whether they involved work in and around any base perimeters.

3.  If the Veteran returns the requested evidence within 30 days, review the information provided by the Veteran together with the "Memorandum for the Record" and determine whether exposure to herbicides has been established on a direct or facts-found basis.  

4.  If exposure to herbicides cannot be acknowledged on a direct or facts-found basis, consider whether the Veteran has provided sufficient information to permit a search by the JSRRC.  

If it is determined that the Veteran has provided sufficient information, send a request to the JSRRC for verification of exposure to herbicides.

5.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


